 


 HR 5021 ENR: Highway and Transportation Funding Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5021 
 
AN ACT 
To provide an extension of Federal-aid highway, highway safety, motor carrier safety, transit, and other programs funded out of the Highway Trust Fund, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Highway and Transportation Funding Act of 2014. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Title I—Surface Transportation Program Extension 
Subtitle A—Federal-Aid Highways 
Sec. 1001. Extension of Federal-aid highway programs. 
Sec. 1002. Administrative expenses. 
Subtitle B—Extension of Highway Safety Programs 
Sec. 1101. Extension of National Highway Traffic Safety Administration highway safety programs. 
Sec. 1102. Extension of Federal Motor Carrier Safety Administration programs. 
Sec. 1103. Dingell-Johnson Sport Fish Restoration Act. 
Subtitle C—Public Transportation Programs 
Sec. 1201. Formula grants for rural areas. 
Sec. 1202. Apportionment of appropriations for formula grants. 
Sec. 1203. Authorizations for public transportation. 
Sec. 1204. Bus and bus facilities formula grants. 
Subtitle D—Hazardous Materials 
Sec. 1301. Authorization of appropriations. 
Title II—Revenue Provisions 
Sec. 2001. Extension of Highway Trust Fund expenditure authority. 
Sec. 2002. Funding of Highway Trust Fund. 
Sec. 2003. Funding stabilization. 
Sec. 2004. Extension of Customs user fees. 
Title III—Treatment for PAYGO Purposes 
Sec. 3001. Budgetary Effects.  
2.FindingsCongress finds that— 
(1)the existing Highway Trust Fund system is unsustainable and unable to meet our Nation’s 21st century transportation needs; 
(2)MAP–21 included important reforms that must be built upon in the next reauthorization bill to increase the efficient and effective utilization of Federal funding; 
(3)these reforms should include the elimination of duplicative Federal regulations and increase the authority and responsibility of the States to safely and efficiently build, operate, and fund transportation systems that best serve the needs of their citizens, including the ability of each State to implement innovative solutions, while also maintaining the appropriate Federal role in transportation; and 
(4)Congress should enact and the President should sign a surface transportation reauthorization and reform bill prior to the expiration of this Act. 
ISurface Transportation Program Extension 
AFederal-Aid Highways 
1001.Extension of Federal-aid highway programs 
(a)In generalExcept as provided in this subtitle, requirements, authorities, conditions, eligibilities, limitations, and other provisions authorized under divisions A and E of MAP–21 (Public Law 112–141), the SAFETEA–LU Technical Corrections Act of 2008 (Public Law 110–244), titles I, V, and VI of SAFETEA–LU (Public Law 109–59), titles I and V of the Transportation Equity Act for the 21st Century (Public Law 105–178), the National Highway System Designation Act of 1995 (104–59), titles I and VI of the Intermodal Surface Transportation Act of 1991 (Public Law 102–240), and title 23, United States Code (excluding chapter 4 of that title), which would otherwise expire on or cease to apply after September 30, 2014, are incorporated by reference and shall continue in effect until May 31, 2015. 
(b)Authorization of appropriations 
(1)Highway trust fundExcept as provided in section 1002, there is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) for the period beginning on October 1, 2014, and ending on May 31, 2015, a sum equal to 243/365 of the total amount authorized to be appropriated out of the Highway Trust Fund for programs, projects, and activities for fiscal year 2014 under divisions A and E of MAP–21 (Public Law 112–141) and title 23, United States Code (excluding chapter 4 of that title). 
(2)General fundSection 1123(h)(1) of MAP–21 (23 U.S.C. 202 note) is amended by inserting and $19,972,603 out of the general fund of the Treasury to carry out the program for the period beginning on October 1, 2014, and ending on May 31, 2015 before the period at the end. 
(c)Use of funds 
(1)In generalExcept as otherwise expressly provided in this subtitle, funds authorized to be appropriated under subsection (b)(1) for the period beginning on October 1, 2014, and ending on May 31, 2015, shall be distributed, administered, limited, and made available for obligation in the same manner and at the same levels as 243/365 of the amounts of funds authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) for fiscal year 2014 to carry out programs, projects, activities, eligibilities, and requirements under MAP–21 (Public Law 112–141), the SAFETEA–LU Technical Corrections Act of 2008 (Public Law 110–244), SAFETEA–LU (Public Law 109–59), titles I and V of the Transportation Equity Act for the 21st Century (Public Law 105–178), the National Highway System Designation Act of 1995 (104–59), titles I and VI of the Intermodal Surface Transportation Act of 1991 (Public Law 102–240), and title 23, United States Code (excluding chapter 4 of that title). 
(2)Contract authorityFunds authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) under this section shall be— 
(A)available for obligation and shall be administered in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code; and 
(B)subject to section 1102 of MAP–21 (23 U.S.C. 104 note), as amended by this subsection. 
(3)Obligation ceilingSection 1102 of MAP–21 (23 U.S.C. 104 note) is amended— 
(A)in subsection (a)— 
(i)by striking and at the end of paragraph (1); 
(ii)by striking the period at the end of paragraph (2) and inserting ; and; and 
(iii)by adding at the end the following: 
 
(3)$26,800,569,863 for the period beginning on October 1, 2014, and ending on May 31, 2015.; 
(B)in subsection (b)— 
(i)in paragraph (10) by striking 2011 and inserting 2012; and 
(ii)in paragraph (12) by inserting , and for the period beginning on October 1, 2014, and ending on May 31, 2015, only in an amount equal to $639,000,000, less any reductions that would have otherwise been required for that year by section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), then multiplied by 243⁄365 for that period after those fiscal years; 
(C)in subsection (c)— 
(i)in the matter preceding paragraph (1) by inserting and for the period beginning on October 1, 2014, and ending on May 31, 2015 after 2014; 
(ii)by striking paragraph (1)(A) and inserting the following: 
 
(A)amounts provided for administrative expenses and programs; and; 
(iii)in paragraph (2) in the matter preceding subparagraph (A) by inserting or, for the period beginning on October 1, 2014, and ending May 31, 2015, that is equal to 243/365 of such unobligated balance after unobligated balance of amounts; 
(iv)in paragraph (5) by striking section 204 and inserting sections 202 and 204; and 
(v)by inserting or period after the fiscal year each place it appears; 
(D)in subsection (d) in the matter preceding paragraph (1) by striking 2014 and inserting 2015; 
(E)in subsection (f)— 
(i)in paragraph (1)— 
(I)in the matter preceding subparagraph (A) by inserting and for the period beginning on October 1, 2014, and ending on May 31, 2015 after 2014; and 
(II)by inserting or period after the fiscal year each place it appears; and 
(ii)in paragraph (3) by striking section 133(c) and inserting section 133(b). 
1002.Administrative expenses 
(a)Authorization of contract authorityNotwithstanding any other provision of this Act or any other law, there is authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account), from amounts provided under section 1001, for administrative expenses of the Federal-aid highway program $292,931,507 for the period beginning on October 1, 2014, and ending on May 31, 2015. 
(b)Contract authorityFunds authorized to be appropriated by this section shall be— 
(1)available for obligation, and shall be administered, in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code, except that such funds shall remain available until expended; and 
(2)subject to the limitation on obligations for Federal-aid highways and highway safety construction programs for the period beginning on October 1, 2014, and ending on May 31, 2015, specified in section 1102 of MAP–21 (23 U.S.C. 104 note), as amended by this subtitle. 
BExtension of Highway Safety Programs 
1101.Extension of National Highway Traffic Safety Administration highway safety programs 
(a)Extension of programs 
(1)Highway safety programsSection 31101(a)(1) of MAP–21 (126 Stat. 733) is amended— 
(A)in subparagraph (A) by striking and at the end; 
(B)in subparagraph (B) by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(C)$156,452,055 for the period beginning on October 1, 2014, and ending on May 31, 2015.. 
(2)Highway safety research and developmentSection 31101(a)(2) of MAP–21 (126 Stat. 733) is amended— 
(A)in subparagraph (A) by striking and at the end; 
(B)in subparagraph (B) by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(C)$75,563,014 for the period beginning on October 1, 2014, and ending on May 31, 2015.. 
(3)National priority safety programsSection 31101(a)(3) of MAP–21 (126 Stat. 733) is amended— 
(A)in subparagraph (A) by striking and at the end; 
(B)in subparagraph (B) by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(C)$181,084,932 for the period beginning on October 1, 2014, and ending on May 31, 2015.. 
(4)National driver registerSection 31101(a)(4) of MAP–21 (126 Stat. 733) is amended— 
(A)in subparagraph (A) by striking and at the end; 
(B)in subparagraph (B) by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(C)$3,328,767 for the period beginning on October 1, 2014, and ending on May 31, 2015.. 
(5)High visibility enforcement program 
(A)Authorization of appropriationsSection 31101(a)(5) of MAP–21 (126 Stat. 733) is amended— 
(i)in subparagraph (A) by striking and at the end; 
(ii)in subparagraph (B) by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following: 
 
(C)$19,306,849 for the period beginning on October 1, 2014, and ending on May 31, 2015.. 
(B)Law enforcement campaignsSection 2009(a) of SAFETEA–LU (23 U.S.C. 402 note) is amended— 
(i)in the first sentence by inserting and in the period beginning on October 1, 2014, and ending on May 31, 2015 after fiscal years 2013 and 2014; and 
(ii)in the second sentence by inserting and in the period beginning on October 1, 2014, and ending on May 31, 2015, after fiscal years 2013 and 2014. 
(6)Administrative expensesSection 31101(a)(6) of MAP–21 (126 Stat. 733) is amended— 
(A)in subparagraph (A) by striking and at the end; 
(B)in subparagraph (B) by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(C)$16,976,712 for the period beginning on October 1, 2014, and ending on May 31, 2015.. 
(b)Cooperative research and evaluationSection 403(f)(1) of title 23, United States Code, is amended by inserting ending before October 1, 2014, and $1,664,384 of the total amount available for apportionment to the States for highway safety programs under section 402(c) in the period beginning on October 1, 2014, and ending on May 31, 2015, after each fiscal year. 
(c)Applicability of title 23Section 31101(c) of MAP–21 (126 Stat. 733) is amended by inserting and for the period beginning on October 1, 2014, and ending on May 31, 2015, after fiscal years 2013 and 2014. 
1102.Extension of Federal Motor Carrier Safety Administration programs 
(a)Motor carrier safety grantsSection 31104(a) of title 49, United States Code, is amended— 
(1)by striking and at the end of paragraph (8); 
(2)by striking the period at the end of paragraph (9) and inserting ; and; and 
(3)by adding at the end the following: 
 
(10)$145,134,247 for the period beginning on October 1, 2014, and ending on May 31, 2015.. 
(b)Administrative expensesSection 31104(i)(1) of title 49, United States Code, is amended— 
(1)by striking and at the end of subparagraph (H); 
(2)by striking the period at the end of subparagraph (I) and inserting ; and; and 
(3)by adding at the end the following: 
 
(J)$172,430,137 for the period beginning on October 1, 2014, and ending on May 31, 2015.. 
(c)Grant programs 
(1)Commercial driver’s license program improvement grantsSection 4101(c)(1) of SAFETEA–LU (119 Stat. 1715) is amended by inserting before the period at the end the following: and $19,972,603 for the period beginning on October 1, 2014, and ending on May 31, 2015. 
(2)Border enforcement grantsSection 4101(c)(2) of SAFETEA–LU (119 Stat. 1715) is amended by inserting before the period at the end the following: and $21,304,110 for the period beginning on October 1, 2014, and ending on May 31, 2015. 
(3)Performance and registration information system management grant programSection 4101(c)(3) of SAFETEA–LU (119 Stat. 1715) is amended by inserting before the period at the end the following: and $3,328,767 for the period beginning on October 1, 2014, and ending on May 31, 2015. 
(4)Commercial vehicle information systems and networks deployment programSection 4101(c)(4) of SAFETEA–LU (119 Stat. 1715) is amended by inserting before the period at the end the following: and $16,643,836 for the period beginning on October 1, 2014, and ending on May 31, 2015. 
(5)Safety data improvement grantsSection 4101(c)(5) of SAFETEA–LU (119 Stat. 1715) is amended by inserting before the period at the end the following: and $1,997,260 for the period beginning on October 1, 2014, and ending on May 31, 2015. 
(d)High-Priority activitiesSection 31104(k)(2) of title 49, United States Code, is amended by inserting and up to $9,986,301 for the period beginning on October 1, 2014, and ending on May 31, 2015, after 2014. 
(e)New entrant auditsSection 31144(g)(5)(B) of title 49, United States Code, is amended by inserting and up to $21,304,110 for the period beginning on October 1, 2014, and ending on May 31, 2015, after per fiscal year. 
(f)Outreach and educationSection 4127(e) of SAFETEA–LU (119 Stat. 1741) is amended by inserting and $2,663,014 to the Federal Motor Carrier Safety Administration for the period beginning on October 1, 2014, and ending on May 31, 2015, after 2014. 
(g)Grant program for commercial motor vehicle operatorsSection 4134(c) of SAFETEA–LU (49 U.S.C. 31301 note) is amended by inserting and $665,753 for the period beginning on October 1, 2014, and ending on May 31, 2015, after 2014. 
1103.Dingell-Johnson Sport Fish Restoration ActSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— 
(1)in subsection (a) in the matter preceding paragraph (1) by inserting and for the period beginning on October 1, 2014, and ending on May 31, 2015 after 2014; and 
(2)in subsection (b)(1)(A) by striking for each and all that follows before the Secretary of the Interior and inserting for each fiscal year ending before October 1, 2014, and for the period beginning on October 1, 2014, and ending on May 31, 2015,. 
CPublic Transportation Programs 
1201.Formula grants for rural areasSection 5311(c)(1) of title 49, United States Code, is amended— 
(1)in subparagraph (A) by inserting for each fiscal year ending before October 1, 2014, and $3,328,767 for the period beginning on October 1, 2014, and ending on May 31, 2015, before shall be distributed; and 
(2)in subparagraph (B) by inserting for each fiscal year ending before October 1, 2014, and $16,643,836 for the period beginning on October 1, 2014, and ending on May 31, 2015, before shall be apportioned. 
1202.Apportionment of appropriations for formula grantsSection 5336(h)(1) of title 49, United States Code, is amended by inserting for each fiscal year ending before October 1, 2014, and $19,972,603 for the period beginning on October 1, 2014, and ending on May 31, 2015, before shall be set aside. 
1203.Authorizations for public transportation 
(a)Formula grantsSection 5338(a) of title 49, United States Code, is amended— 
(1)in paragraph (1) by striking and $8,595,000,000 for fiscal year 2014 and inserting , $8,595,000,000 for fiscal year 2014, and $5,722,150,685 for the period beginning on October 1, 2014, and ending on May 31, 2015; 
(2)in paragraph (2)— 
(A)in subparagraph (A) by striking and $128,800,000 for fiscal year 2014 and inserting , $128,800,000 for fiscal year 2014, and $85,749,041 for the period beginning on October 1, 2014, and ending on May 31, 2015,; 
(B)in subparagraph (B) by inserting and $6,657,534 for the period beginning on October 1, 2014, and ending on May 31, 2015, after 2014; 
(C)in subparagraph (C) by striking and $4,458,650,000 for fiscal year 2014 and inserting , $4,458,650,000 for fiscal year 2014, and $2,968,361,507 for the period beginning on October 1, 2014, and ending on May 31, 2015,; 
(D)in subparagraph (D) by striking and $258,300,000 for fiscal year 2014 and inserting , $258,300,000 for fiscal year 2014, and $171,964,110 for the period beginning on October 1, 2014, and ending on May 31, 2015,; 
(E)in subparagraph (E)— 
(i)by striking and $607,800,000 for fiscal year 2014 and inserting , $607,800,000 for fiscal year 2014, and $404,644,932 for the period beginning on October 1, 2014, and ending on May 31, 2015,; 
(ii)by striking and $30,000,000 for fiscal year 2014 and inserting , $30,000,000 for fiscal year 2014, and $19,972,603 for the period beginning on October 1, 2014, and ending on May 31, 2015,; and 
(iii)by striking and $20,000,000 for fiscal year 2014 and inserting , $20,000,000 for fiscal year 2014, and $13,315,068 for the period beginning on October 1, 2014, and ending on May 31, 2015,; 
(F)in subparagraph (F) by inserting and $1,997,260 for the period beginning on October 1, 2014, and ending on May 31, 2015, after 2014; 
(G)in subparagraph (G) by inserting and $3,328,767 for the period beginning on October 1, 2014, and ending on May 31, 2015, after 2014; 
(H)in subparagraph (H) by inserting and $2,563,151 for the period beginning on October 1, 2014, and ending on May 31, 2015, after 2014; 
(I)in subparagraph (I) by striking and $2,165,900,000 for fiscal year 2014 and inserting , $2,165,900,000 for fiscal year 2014, and $1,441,955,342 for the period beginning on October 1, 2014, and ending on May 31, 2015,; 
(J)in subparagraph (J) by striking and $427,800,000 for fiscal year 2014 and inserting , $427,800,000 for fiscal year 2014, and $284,809,315 for the period beginning on October 1, 2014, and ending on May 31, 2015,; and 
(K)in subparagraph (K) by striking and $525,900,000 for fiscal year 2014 and inserting , $525,900,000 for fiscal year 2014, and $350,119,726 for the period beginning on October 1, 2014, and ending on May 31, 2015,. 
(b)Research, development demonstration and deployment projectsSection 5338(b) of title 49, United States Code, is amended by striking and $70,000,000 for fiscal year 2014 and inserting , $70,000,000 for fiscal year 2014, and $46,602,740 for the period beginning on October 1, 2014, and ending on May 31, 2015. 
(c)Transit cooperative research programSection 5338(c) of title 49, United States Code, is amended by striking and $7,000,000 for fiscal year 2014 and inserting , $7,000,000 for fiscal year 2014, and $4,660,274 for the period beginning on October 1, 2014, and ending on May 31, 2015. 
(d)Technical assistance and standards developmentSection 5338(d) of title 49, United States Code, is amended by striking and $7,000,000 for fiscal year 2014 and inserting , $7,000,000 for fiscal year 2014, and $4,660,274 for the period beginning on October 1, 2014, and ending on May 31, 2015. 
(e)Human resources and trainingSection 5338(e) of title 49, United States Code, is amended by striking and $5,000,000 for fiscal year 2014 and inserting , $5,000,000 for fiscal year 2014, and $3,328,767 for the period beginning on October 1, 2014, and ending on May 31, 2015. 
(f)Capital investment grantsSection 5338(g) of title 49, United States Code, is amended by striking and $1,907,000,000 for fiscal year 2014 and inserting , $1,907,000,000 for fiscal year 2014, and $1,269,591,781 for the period beginning on October 1, 2014, and ending on May 31, 2015. 
(g)AdministrationSection 5338(h) of title 49, United States Code, is amended— 
(1)in paragraph (1) by striking and $104,000,000 for fiscal year 2014 and inserting , $104,000,000 for fiscal year 2014, and $69,238,356 for the period beginning on October 1, 2014, and ending on May 31, 2015; 
(2)in paragraph (2) by inserting for each of fiscal years 2013 and 2014 and not less than $3,328,767 for the period beginning on October 1, 2014, and ending on May 31, 2015, before shall be available; and 
(3)in paragraph (3) by inserting for each of fiscal years 2013 and 2014 and not less than $665,753 for the period beginning on October 1, 2014, and ending on May 31, 2015, before shall be available. 
1204.Bus and bus facilities formula grantsSection 5339(d)(1) of title 49, United States Code, is amended— 
(1)by inserting for each of fiscal years 2013 and 2014 and $43,606,849 for the period beginning on October 1, 2014, and ending on May 31, 2015, after $65,500,000; 
(2)by inserting for each such fiscal year and $832,192 for such period after $1,250,000; and 
(3)by inserting for each such fiscal year and $332,877 for such period after $500,000. 
DHazardous Materials 
1301.Authorization of appropriations 
(a)In generalSection 5128(a) of title 49, United States Code, is amended— 
(1)in paragraph (1) by striking and  at the end; 
(2)in paragraph (2) by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(3)$28,468,948 for the period beginning on October 1, 2014, and ending on May 31, 2015.. 
(b)Hazardous Materials Emergency Preparedness FundSection 5128(b) of title 49, United States Code, is amended— 
(1)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and by adjusting the margins accordingly; 
(2)by striking From the and inserting the following: 
 
(1)Fiscal years 2013 and 2014From the; and 
(3)by adding at the end the following: 
 
(2)Fiscal year 2015From the Hazardous Materials Emergency Preparedness Fund established under section 5116(i), the Secretary may expend for the period beginning on October 1, 2014, and ending on May 31, 2015— 
(A)$125,162 to carry out section 5115; 
(B)$14,513,425 to carry out subsections (a) and (b) of section 5116, of which not less than $9,087,534 shall be available to carry out section 5116(b); 
(C)$99,863 to carry out section 5116(f); 
(D)$416,096 to publish and distribute the Emergency Response Guidebook under section 5116(i)(3); and 
(E)$665,753 to carry out section 5116(j).. 
(c)Hazardous materials training grantsSection 5128(c) of title 49, United States Code, is amended by inserting and $2,663,014 for the period beginning on October 1, 2014, and ending on May 31, 2015, after 2014. 
IIRevenue Provisions 
2001.Extension of Highway Trust Fund expenditure authority 
(a)Highway Trust FundSection 9503 of the Internal Revenue Code of 1986 is amended— 
(1)by striking October 1, 2014 in subsections (b)(6)(B), (c)(1), and (e)(3) and inserting June 1, 2015, and 
(2)by striking MAP–21 in subsections (c)(1) and (e)(3) and inserting Highway and Transportation Funding Act of 2014. 
(b)Sport Fish Restoration and Boating Trust FundSection 9504 of the Internal Revenue Code of 1986 is amended— 
(1)by striking MAP–21 each place it appears in subsection (b)(2) and inserting Highway and Transportation Funding Act of 2014, and 
(2)by striking October 1, 2014 in subsection (d)(2) and inserting June 1, 2015. 
(c)Leaking Underground Storage Tank Trust FundParagraph (2) of section 9508(e) of the Internal Revenue Code of 1986 is amended by striking October 1, 2014 and inserting June 1, 2015. 
2002.Funding of Highway Trust Fund 
(a)In generalSubsection (f) of section 9503 of the Internal Revenue Code of 1986 is amended by redesignating paragraph (5) as paragraph (7) and by inserting after paragraph (4) the following new paragraphs: 
 
(5)Additional sumsOut of money in the Treasury not otherwise appropriated, there is hereby appropriated— 
(A)$7,765,000,000 to the Highway Account (as defined in subsection (e)(5)(B)) in the Highway Trust Fund; and 
(B)$2,000,000,000 to the Mass Transit Account in the Highway Trust Fund. 
(6)Additional increase in fund balanceThere is hereby transferred to the Highway Account (as defined in subsection (e)(5)(B)) in the Highway Trust Fund amounts appropriated from the Leaking Underground Storage Tank Trust Fund under section 9508(c)(3).. 
(b)Appropriation from Leaking Underground Storage Tank Trust Fund 
(1)In generalSubsection (c) of section 9508 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(3)Additional transfer to Highway Trust FundOut of amounts in the Leaking Underground Storage Tank Trust Fund there is hereby appropriated $1,000,000,000 to be transferred under section 9503(f)(6) to the Highway Account (as defined in section 9503(e)(5)(B)) in the Highway Trust Fund.. 
(2)Conforming amendmentSection 9508(c)(1) of the Internal Revenue Code of 1986 is amended by striking paragraph (2) and inserting paragraphs (2) and (3). 
2003.Funding stabilization 
(a)Funding stabilization under the Internal Revenue Code of 1986The table in subclause (II) of section 430(h)(2)(C)(iv) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
 
 
If the calendar year is:The applicable minimum percentage is:The applicable maximum percentage is: 
 
2012, 2013, 2014, 2015, 2016, or 201790%110% 
201885%115% 
201980%120% 
202075%125% 
After 202070%130%. 
(b)Funding stabilization under Employee Retirement Income Security Act of 1974 
(1)In generalThe table in subclause (II) of section 303(h)(2)(C)(iv) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1083(h)(2)(C)(iv)) is amended to read as follows: 
 
 
 
If the calendar year is:The applicable minimum percentage is:The applicable maximum percentage is: 
 
2012, 2013, 2014, 2015, 2016, or 201790%110% 
201885%115% 
201980%120% 
202075%125% 
After 202070%130%. 
(2)Conforming amendments 
(A)In generalSection 101(f)(2)(D) of such Act (29 U.S.C. 1021(f)(2)(D)) is amended— 
(i)in clause (i) by inserting and the Highway and Transportation Funding Act of 2014 after MAP–21 both places it appears, and 
(ii)in clause (ii) by striking 2015 and inserting 2020. 
(B)StatementsThe Secretary of Labor shall modify the statements required under subclauses (I) and (II) of section 101(f)(2)(D)(i) of such Act to conform to the amendments made by this section. 
(c)Stabilization not To apply for purposes of certain accelerated benefit distribution rules 
(1)Internal Revenue Code of 1986The second sentence of paragraph (2) of section 436(d) of the Internal Revenue Code of 1986 is amended by striking of such plan and inserting of such plan (determined by not taking into account any adjustment of segment rates under section 430(h)(2)(C)(iv)). 
(2)Employee Retirement Income Security Act of 1974The second sentence of subparagraph (B) of section 206(g)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1056(g)(3)(B)) is amended by striking of such plan and inserting of such plan (determined by not taking into account any adjustment of segment rates under section 303(h)(2)(C)(iv)). 
(3)Effective date 
(A)In generalExcept as provided in subparagraph (B), the amendments made by this subsection shall apply to plan years beginning after December 31, 2014. 
(B)Collectively bargained plansIn the case of a plan maintained pursuant to 1 or more collective bargaining agreements, the amendments made by this subsection shall apply to plan years beginning after December 31, 2015. 
(4)Provisions relating to plan amendments 
(A)In generalIf this paragraph applies to any amendment to any plan or annuity contract, such plan or contract shall be treated as being operated in accordance with the terms of the plan during the period described in subparagraph (B)(ii). 
(B)Amendments to which paragraph applies 
(i)In generalThis paragraph shall apply to any amendment to any plan or annuity contract which is made— 
(I)pursuant to the amendments made by this subsection, or pursuant to any regulation issued by the Secretary of the Treasury or the Secretary of Labor under any provision as so amended, and 
(II)on or before the last day of the first plan year beginning on or after January 1, 2016, or such later date as the Secretary of the Treasury may prescribe. 
(ii)ConditionsThis subsection shall not apply to any amendment unless, during the period— 
(I)beginning on the date that the amendments made by this subsection or the regulation described in clause (i)(I) takes effect (or in the case of a plan or contract amendment not required by such amendments or such regulation, the effective date specified by the plan), and 
(II)ending on the date described in clause (i)(II) (or, if earlier, the date the plan or contract amendment is adopted),the plan or contract is operated as if such plan or contract amendment were in effect, and such plan or contract amendment applies retroactively for such period. 
(C)Anti-cutback reliefA plan shall not be treated as failing to meet the requirements of section 204(g) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1054(g)) and section 411(d)(6) of the Internal Revenue Code of 1986 solely by reason of a plan amendment to which this paragraph applies. 
(d)Modification of funding target determination periods 
(1)Internal Revenue Code of 1986Clause (i) of section 430(h)(2)(B) of the Internal Revenue Code of 1986 is amended by striking the first day of the plan year and inserting the valuation date for the plan year. 
(2)Employee Retirement Income Security Act of 1974Clause (i) of section 303(h)(2)(B) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1083(h)(2)(B)(i)) is amended by striking the first day of the plan year and inserting the valuation date for the plan year. 
(e)Effective date 
(1)In generalThe amendments made by subsections (a), (b), and (d) shall apply with respect to plan years beginning after December 31, 2012. 
(2)ElectionsA plan sponsor may elect not to have the amendments made by subsections (a), (b), and (d) apply to any plan year beginning before January 1, 2014, either (as specified in the election)— 
(A)for all purposes for which such amendments apply, or 
(B)solely for purposes of determining the adjusted funding target attainment percentage under sections 436 of the Internal Revenue Code of 1986 and 206(g) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1054(g)) for such plan year.A plan shall not be treated as failing to meet the requirements of section 204(g) of such Act and section 411(d)(6) of such Code solely by reason of an election under this paragraph. 
2004.Extension of Customs user feesSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)) is amended— 
(1)in subparagraph (A), by striking September 30, 2023 and inserting September 30, 2024; and 
(2)in subparagraph (B)(i), by striking September 30, 2023 and inserting September 30, 2024. 
IIITreatment for PAYGO Purposes 
3001.Budgetary Effects 
(a)PAYGO ScorecardThe budgetary effects of this Act and the amendments made by this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)). 
(b)Senate PAYGO ScorecardThe budgetary effects of this Act and the amendments made by this Act shall not be entered on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res. 21 (110th Congress). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
